Dillon, Oh. J.
The appellant never appeared in the ' District Court. He was duly served. He was in default for want of an answer. It is not denied that the default was properly entered against him on the second day. This default was never excused or set aside. It is said that plaintiff waived it by an amendment to his petition. Hut the defendant did not answer or ask to answer the amended petition. He made no appearance in the District Court, made no motion to set aside the default, and took no exception to any ruling or decision of the court. It was his duty to have done so before appealing, in order to have given to the District Court an opportunity to correct the error into which appellant claims it has fallen. Rev. § 3545 ; Pegman v. Denny, 12 Iowa, 396; id. 561; Robinson v. Sanders, 14 id. 539; Carleton v. Byington, 17 id. 579; Barnes v. Hayick, 15 id. 602. Hence the judgment of the District Court must be affirmed without entering into the examination of the question whether an amendment of the petition has the effect to waive a prior default.
Affirmed.